DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/21 has been entered.
 			Response to amendment and Argument
The response filed on 3/1/21 has been entered. 

Applicant’s arguments filed 3/1/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1, 8, 11-12, 16, and 19-25 are pending in this office action. Claims 27-29, 36-38, 40-43, 47, and 50-51 are currently withdrawn result of restriction requirement. 
		
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed March 01, 2021. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
	
The rejection of Claim(s) 1, 8, 12, 16, 19-25 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramjit et al. (US 2014/0303261) is withdrawn based on Applicant’s amendment to the claims and argument found persuasive. 

The rejection of Claim(s) 1, 8, 16, 19-25 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kutsukake et al.  (EP 2241340) withdrawn based on Applicant’s amendment to the claims and argument found persuasive. 
 

Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 10-12, 16, 19- 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramjit et al. (US 2014/0303261) in view of Wibaux et al. (US 2016/0228600).
With regards to instant claim 1 Ramjit teaches and adhesive composition (see abstract) comprising a rubber component comprising styrene isoprene styrene (SIS) from 15-25% (which is within the claimed range as required by instant claim 1 and claim 12, see 0071) and a tackifier (see 0031 which is about 20%, see 0079) wherein the   as stated in the MPEP 2112.01"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990),  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO
shows a sound basis for believing that the products of the applicant and the prior art are
the same, the applicant has the burden of showing that they are not".  With regards to the limitation “wherein the adhesive exhibits a soft like constituency (see 0026, 0105, as required by instant claim 1).  
 Additionally Ramjit teaches the inclusion of a liquid rubber from isopropene (see 0030 as required by instant claim 20).

Wibaux teaches an adhesive, chlorhexidine salt, wherein the salt is a gluconate (see claims 1 and 4) and the absorbent carboxymethyl cellulose at 2-40% (see claim19).  
It would have been obvious to one of ordinary skill in the art to expand the teachings of Ramjit and include an active agent such as chlohexidine gluconate  with a reasonable expectation of success because Ramjit teaches  inclusion of various active  agents on the adhesive to treat wounds  such as antimicrobials therefore one would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a) and additionally one would be motivated to substitute one antimicrobial for another with the expectation it will lead to success since it is an antimicrobial agent and will perform as required on the adhesive because One would have been motivated to combine these references and make the modification because they are drawn to same 
 	Applicant argues that none of the references cited by the Examiner, namely Ramjit and Wibaux, describe the skin adhesive composition of the Current Application, that Supreme Court held that the Examiner's analysis to combine the known elements supporting a rejection under 35 U.S.C. § 103 should be made explicit. KSR Int'l Co. v Teleflex, Inc. 550 U.S. 398 (2007), and that the addition of Wibaux to provide chlorhexidine gluconate does not cure the deficiencies of Ramjit described herein above. Therefore, even if, for the sake of argument, one were to combine the teachings of Ramjit and Wibaux, a person ordinarily skilled in art will not arrive at the claimed silica-free adhesive composition consisting of about 7% to about 33% of at least one rubber component, about 15% to about 45% of at least one tackifier, about 15% to about 60% of at least one oil, and about 10% to about 40% of at least one absorbent; such that the ratio of amount of tackifier to amount of rubber component ranges from 1:1 to 2.4:1; and the ratio of amount of oil to amount of rubber component ranges from 1.3:1 to 2.6:1. 
In response Applicant’s argument is found not persuasive because Ramjit specifically teach the active agents in the respective concentrations. With regards to the argument recitation of the Table showing the different composition, Applicant should note that it is within the purview of the skilled artisan to adjust and make a formulation with different ratios.  The motivation to bring in Wibaux who teaches an adhesive, chlorhexidine salt, wherein the salt is a gluconate (see claims 1 and 4) and the absorbent carboxymethyl cellulose at 2-40% (see claim19).  


No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        5/3/21